Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5; 1 and 9, 7, 9, 10, 11; and 12 and 15, 13-14, 16-17 of U.S. Patent No. 10/602,143 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar non-transitory. Each of the claims are respectively the similar method, system, and non-transitory computer readable medium claims. 
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claims 19-23 would be allowable upon overcoming the double patenting rejection noted above. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either alone or in combination, fails to teach or suggest the decoding encoded video data to determine transformed residual sample data and to determine a selected inverse color transform for a current image area wherein the current image area is a transform unit and wherein the encoded video data identifying the selected inverse color transform is contained in the transform unit syntax. Further, US 2015//0264402 Al, see 0189, teaches the encoding using color-space conversion and the decoder may apply the color-space inverse transform process. US 2015/0264405 Al, see 0183, teaches the color-space inverse transform process in decoding in response to determine the syntax element indicates the coding unit was coded using the color space conversion. The prior art of record does not explicitly teach decoding encoded video data to determine a selected inverse color transform for a current image area wherein the current image area is a transform unit and wherein the encoded video data identifying the selected inverse color transform is contained in the transform unit syntax.
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661